DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,640. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 19 recites the limitation "the second memory" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: In order to provide proper antecedent support claim 9 would need to depend from claim 6.  Therefore, for the purpose of examination the Examiner will interpret claim 9 as depending from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0203836 A1 to Qin et al.
With respect to claim 1 Qin discloses, in Fig. 1-20, an electronic device (paragraph 59) comprising: a camera system comprising a plurality of lenses that are different (paragraph 87-88); memory (paragraph 94-95); and a processor (paragraph 63) configured to: based on receiving a first user input relating to acquiring a live view image, control the camera system to acquire a plurality of image frames through each of the plurality of lenses (paragraph 143 and 182-183; where a primary camera is displayed but all of the them can be analyzed as part of the switching), input image frames of the plurality of image frames into a neural network model (paragraph 93), and acquire score information comprising composition preference information of each of the input image frames (paragraph 90 and 190; where they determine the “best” camera to use and where multiple cameras may meet the criteria and they select the “best” of them, thus, they have some sort of “score information” to determine which is the best), select at least one lens among the plurality of lenses based on the score information (paragraph 190), store in the memory, image frames acquired through the selected at least one lens (paragraph 150), wherein a partial area of at least one of the image frames acquired through the selected at least one lens is enlarged (paragraph 208; where digitally zoomed partial areas are used during transitions between camera changes during recording and displaying), and based on receiving a second user input for starting recording of the live view image, store an image related to the image frames stored in the memory until a third user input for ending the recording is received (paragraph 150; where this process is done for live view and recording).
With respect to claim 2 Qin discloses, in Fig. 1-20, the electronic device of claim 1, wherein the plurality of lenses comprises a first lens and a second lens (paragraph 213; where the primary example is 3 cameras but two is also disclosed), and the at least one processor is configured to: based on score information of a first image frame acquired through the first lens being higher than or identical to score information of a second image frame acquired through the second lens at the time point when the first image frame was acquired, select the first lens, and based on the score information of the first image frame being lower than the score information of the second image frame, select the second lens (paragraph 190-191; where if multiple cameras met the criteria they use the best, if only one does they use that one).
With respect to claim 3 Qin discloses, in Fig. 1-20, the electronic device of claim 2, wherein the first lens and the second lens are disposed at a first surface of the electronic device (Fig. 2), a field of view of the first lens is less than the field of view of the second lens, and based on a predetermined object not being included in the first image frame and being included in the second image frame, the score information of the first image frame is lower than the score information of the second image frame (paragraph 88, 175 and 177; where target rations are used and above or below accordingly the camera is selected or not selected).
With respect to claim 4 Qin discloses, in Fig. 1-20, the electronic device of claim 3, wherein the predetermined object is an object selected by the user of the electronic device among a plurality of objects included in the first image frame or the second image frame (paragraph 158).
With respect to claim 5 Qin discloses, in Fig. 1-20, the electronic device of claim 2, wherein the first lens is at a rear of the electronic device, the second lens is at a front of the electronic device, and based on a predetermined operation of a user being included in the second image frame, the score information of the first image frame is lower than the score information of the second image frame (paragraph 151).
With respect to claim 10 Qin discloses, in Fig. 1-20, the electronic device of claim 1, wherein the partial area of at least one of the image frames comprises at least one object predetermined by a user (paragraph 158).
Claims 11-15 are rejected for similar reasons as claims 1-5 are they are corresponding method claims to those of apparatus claims 1-5.
Claim 20 is rejected for similar reason as claim 1 above as it is a corresponding program claim to that of apparatus claim 1 and as Qin further discloses performing their invention via a processor and program in paragraph 64-65 and 122.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Should the double patenting issue be overcome and Applicant to amend in the manner in which the Examiner presumed above, claims 6-8 and 16-18 would have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 23, 2022